DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1-3, 5, 7, in the paper of 11/4/2021, is acknowledged.  Applicants' arguments filed on 11/4/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-16 are still at issue and are present for examination.
Election/Restriction
Applicant’s election with traverse of the Group 1, claims 1-7 to a fusion protein comprising two small subunit-like domains from a carbon dioxide concentrating mechanism protein, in the paper of 7/21/2021 is acknowledged.  Applicant’s election with traverse of the species: Species Group 1: SEQ ID NO: 37, Species Group 2: SEQ ID NO: 17 and Species Group 3: SEQ ID NO: 12, in the paper of 7/21/2021 is acknowledged.  
Applicants comments regarding their requested revision of the above species election for Species Group 1: SEQ ID NO: 5 (instead of SEQ ID NO:37), for Species Group 2: SEQ ID NO: 17 (as previously elected), and for Species Group 3: SEQ ID NO: 13 (instead of SEQ ID NO: 12) are acknowledged.  It is further noted that during the conversation in which such a change in elected species was discussed, the examiner noted that the cancellation of the previous species would be required as a means of not deleted the previously elected species from the independent claim, hence complicating what was previously agreed upon.  Never-the less applicants change in the elected species is acknowledged.
Claims 8-16 are withdrawn from further consideration by the examiner, 37
CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102

The rejection of claim(s) 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (Plant Physiology, Vol 170, No 12, pp 1868-1877, 2016) is withdrawn based upon applicants amendment of the claims in the paper of 11/4/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (Plant Physiology, Vol 170, No 12, pp 1868-1877, 2016) and Hanson et al. (WO 2014/182968).
Cai et al. teach the production and characterization of synthetic carboxysome shells with incorporated luminal proteins.  As a part of this work Cai et al. specifically 
Hanson et al. (WO 2014/182968) teach the production of bacterial microcompartments in eukaryotic cells and targeting proteins to such compartments.  Hanson et al. teach that the -carboxysome from the freshwater cyanobacterium Synechococcus elongates PCC7942 is the best characterized bacterial microcompartment and it contains two enzymes fundamental to photosynthesis, RUBISCO and carbonic anhydrase and forms an important part of the cyanobacterial CO2 concentrating mechanism (CCM).  Hanson et al. (page 2, lines 20-35) teach that a preferred embodiments is a microcompartment which includes a protein having substantial identity to CcmK2, a protein having substantial identity to Ccml, a protein having substantial identity to Ccm0, a protein having substantial identity to CcmN, a protein having substantial identity to CcmM58, a protein having substantial identity to CcmM35, a protein having substantial identity to CcaA, a protein having substantial identity to cyanobacterial ribulose bisphosphate carboxylase large subunit, and a protein having substantial identity to cyanobacterial ribulose bisphosphate carboxylase small subunit.  Hanson et al. further teach that the ccmN protein has the amino acid 
	One of skill in the art before the effective filing date of the invention would have been motivated to create fusion proteins as taught by Cai et al. using the Ccm polypeptides taught by Hanson et al. as a means of creating microcompartments for CO2 concentrating mechanism.  Specifically one of skill would have been motivated to create a fusion of the microcompartment compartment proteins taught by Hanson et al. of the ccmN protein of SEQ ID NO: 28 (100% identical to SEQ IDS NO:13), the Ccm35 protein of SEQ ID NO: 20 (99.5% identical to instant SEQ ID NO:5) and the CcaA protein of SEQ ID NO: 26 (100% identical to instant SEQ ID NO:17) as a means of targeting these proteins to the microcompartment for C02 concentrating mechanism.  The expectation of success is high based upon the high level of expertice in the art as exemplified by both Cai et al. and Hanson et al. who teach all that is required to create the obvious fusion proteins.
Thus, claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (Plant Physiology, Vol 170, No 12, pp 1868-1877, 2016) and  Hanson et al. (WO 2014/182968).

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





rgh
1/13/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652